Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 8


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION


  DONNA MARIE SNYDER,                                                     CASE NO.: 20-cv-61880

             Plaintiff,

  v.

  WAL-MART STORES EAST, LP,

         Defendant.
  __________________________________/

        DEFENDANT WAL-MART STORES EAST, LP’ S NOTICE OF REMOVAL

        Defendant WAL-MART STORES EAST, LP (“Walmart”), through undersigned counsel,

 and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of the Federal Rules of

 Civil Procedure, removes to this Court the action filed in the 17th Judicial Circuit Court in and for

 Broward County, Florida, Case No. CACE 20-013295, with full reservation of rights, exceptions

 and defenses, and in support thereof states:

                                        I. FACTUAL BACKGROUND

        1.       On or about August 14, 2020, Plaintiff commenced this action by filing a Complaint

 against Walmart in the 17th Judicial Circuit Court in and for Broward County, Florida. See Pl.’s

 Compl. attached as Ex. “A.”

        2.       The Complaint was served on August 17, 2020. See Service of Process attached as

 Ex. “B.”

        3.       On or about August 26, 2020, Plaintiff filed an Amended Complaint. See Pl.’s Am.

 Compl. attached as Ex. “C.”

        4.       On August 26, 2020, Walmart filed its Answer and Affirmative Defenses to the

 Amended Complaint. See Answer attached as Ex. “D.”


                                         LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 8

 CASE NO.: 20-

         5.       Plaintiff alleges a claim for negligence against Walmart as a result of injuries she

 allegedly sustained on August 30, 2019 while at the subject Walmart premises. See Ex. “C” at ¶6.

         6.       Specifically, the Plaintiff alleges she “slipped and fell on a dirt substance.” Id.

         7.       Plaintiff     alleges      that     Walmart         “negligently         and     carelessly   maintained

 the…premises.” Id.

         8.       Plaintiff alleges she is a resident of Margate, Broward County, Florida. Id. at ¶2.

         9.       On or about March 10, 2020, prior to filing the instant lawsuit, the Plaintiff

 submitted a pre-suit demand letter which indicated that Plaintiff suffered an “acute talonavicular

 joint space injury with avulsion fracture at the proximal capsular attachments on the dorsal surface

 of the anterior talar process superimposed upon a diffuse high-grade dorsal capsular sprain, acute

 calcaneocuboid injury with partial tear of the bifurcate ligament, capsular sprain, joint effusion,

 and subchondral bone contusion, acute distalsital subchondral impaction injury with bone

 contusion” as a result of the incident. Based on Plaintiff’s alleged injuries and medical bills

 incurred the Plaintiff offered to settle the claim for $100,000.00. See Pre-Suit Demand Letter

 attached as Ex. “E.”1

         10.      This matter is therefore removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of interest, attorney’s

 fees, and costs.




 1
  Walmart has not filed the entire complement of medical records which Plaintiff submitted with her pre-
 suit demand letter in order to protect the Plaintiff’s personal information. Should the Court wish to see these
 documents, Walmart will provide same for an in camera inspection.


                                                                 2
                                          LIEBLER, GONZALEZ & PORTUONDO
                      Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 8

 CASE NO.: 20-

        11.     Walmart attaches hereto and makes a part of this notice a copy of the process,

 pleadings, and other papers filed in the 17th Judicial Circuit in and for Broward County together

 with a docket sheet from the Clerk of the Court. See attached as Composite Ex. “F.”

        12.     Walmart reserves the right to raise all defenses and objections in this action after

 the action is removed to this Court.

                                         II. REMOVAL IS TIMELY

        13.     In accordance with 28 U.S.C. § 1446(b)(1), Walmart files this Notice of Removal

 within thirty (30) days of the date that it received a copy of Plaintiff’s Complaint. Plaintiff’s

 Complaint is the initial pleading setting forth the claim for relief upon which Plaintiff’s action is

 based. The thirty (30) day period commenced on August 17, 2020, when Plaintiff served her

 Complaint.

        14.     Prior to service of Plaintiff’s Complaint, Plaintiff sent Walmart a written pre-suit

 demand outlining Plaintiff’s claimed damages inclusive of actual medical expenses in connection

 with her August 30, 2019 alleged incident.

        15.     Venue exists in the United States District Court for the Southern District of Florida,

 Broward Division, because the 17th Judicial District in and for Broward County, where Plaintiff

 filed her state court Complaint is located in Broward County Florida, which is located within the

 United States District Court for the Southern District of Florida, Broward Division.

              III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        16.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

 of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

 exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

 the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).



                                                               3
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 8

 CASE NO.: 20-

        A.      Citizenship of DONNA MARIE SNYDER

        17.     Plaintiff is a resident of Margate, Broward County, Florida. See Ex. “C” at ¶2.

 Although Plaintiff’s Amended Complaint does not specifically state Plaintiff’s citizenship, “[i]t is

 well established that a party’s residence is prima facie evidence of a party’s domicile,” and “[f]or

 purposes of diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

 Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        18.     Plaintiff alleges she is a resident of Broward County. See Ex. “C” at ¶2. Plaintiff’s

 Broward County, Florida residence is prima facie evidence of her domicile which is equivalent to

 citizenship for purposes of establishing diversity in this case. See Katz, 2009 WL 1532129 at *3.

        B.      Citizenship of WAL-MART STORES EAST, LP

        19.     At the time of the alleged incident, and currently, Wal-Mart Stores East, LP is a

 limited partnership which currently is, and was at the time of the incident, a Delaware Limited

 Partnership with its principal place of business in the State of Arkansas. WSE Management, LLC

 is the general partner and WSE Investment, LLC is the limited partner of Wal-Mart Stores East,

 LP. These are the only partners of Wal-Mart Stores East, LP. WSE Management, LLC and WSE

 Investment, LLC were at the time of filing the Amended Complaint, and still are, Delaware limited

 liability companies. The sole member of WSE Management, LLC and WSE Investment, LLC is,

 and was at the time of filing the Amended Complaint, Wal-Mart Stores East, LLC, an Arkansas

 Limited Liability Company. The sole member of Wal-Mart Stores East, LLC is, and was at the

 time of filing the Amended Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at

 the time of filing the Amended Complaint, an incorporated entity under the laws of the State of

 Delaware. Wal-Mart Stores Inc., at the time the Amended Complaint was filed and presently,

 incorporated in the State of Delaware. The principal place of business for all of the above

 mentioned entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC;

                                                               4
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 8

 CASE NO.: 20-

 Wal-Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and was at the time of filing the

 Amended Complaint, Bentonville, Arkansas. See Florida Department of State, Division of

 Corporations, Detail by Entity Name attached as Ex. “G.”


                                   IV. AMOUNT IN CONTROVERSY

        20.     The amount in controversy exceeds $75,000.00. Although Plaintiff’s Amended

 Complaint does not specify an amount in controversy other than the state court $30,000.00

 jurisdictional minimum, it is clear from Plaintiff’s pre-suit demand that her claimed damages

 exceed the jurisdictional minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp.,

 Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its

 jurisdictional burden of establishing the amount in controversy based on information received from

 the plaintiffs in the pre-suit demand package); see also Mick v. De Vilbiss Air Power Co., No.

 6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit

 demand letters are competent evidence of the amount in controversy.).

        21.     Where, as here, a plaintiff makes “an unspecified demand for damages in state

 court, a removing defendant must prove by a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen

 v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

        22.     “In the Eleventh Circuit, a district court may consider the complaint and any later

 received paper from the plaintiff as well as the notice of removal and accompanying documents

 when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally,

 a district court may consider evidence outside of the removal petition if the facts therein existed at



                                                               5
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 8

 CASE NO.: 20-

 the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

 pre-suit settlement offers and demands may be considered in evaluating whether a case has been

 properly removed.” Id.


        23.     The relevant portions of Plaintiff’s itemized and specifically detailed pre-suit

 demand conclusively establish that the amount in controversy exceeds the $75,000.00

 jurisdictional minimum. Plaintiff’s March 10, 2020 pre-suit demand letter estimates damages in

 the instant matter to be at least one hundred thousand dollars ($100,000.00). See Ex. “D.” In

 addition to Plaintiff’s alleged medical condition, the Plaintiff’s Amended Complaint alleges that

 Plaintiff’s working ability is impaired, the injuries are either permanent or continuing in nature

 and Plaintiff will suffer the losses and impairment in the future. See Ex. “C” at ¶¶13,14.

        24.     These representations sufficiently and conclusively establish by a preponderance

 of the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

 minimum for this Court to retain jurisdiction. Numerous district court decisions support this

 conclusion.

        25.     For example, in Katz v. J.C. Penney Corp., this Court concluded that the removing

 defendant properly established the amount in controversy by addressing information received from

 Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The Court specifically noted it

 was persuaded that the pre-suit demand package reflected an honest assessment of damages by

 plaintiffs because, like Plaintiff’s March 10, 2020 pre-suit demand letter in this case, it was based

 on medical records provided by the plaintiff. Id.




                                                               6
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 8

 CASE NO.: 20-

        26.     Plaintiff’s pre-suit demand letter which estimates Plaintiff’s damages to be one

 hundred thousand dollars ($100,000.00) is an honest assessment of her claimed damages as it is

 based on the following:

        a.      Plaintiff’s past medical bills

        b.      future medical care. See Katz, 2009 WL 1532129 at 4.

        c.      Lost wages

        d.      Pain and suffering


        27.     This evidence demonstrates the Plaintiff’s claimed damages in the instant case far

 exceed $75,000.00. Accordingly, Walmart has shown by a preponderance of the evidence that the

 amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                                V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there

 exists complete diversity in this matter as the Plaintiff and Walmart are citizens of different states,

 and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs. Upon

 filing of this Notice of Removal, Walmart will promptly give written notice to Plaintiff, through

 her attorneys of record, and the Clerk of the Circuit Court for the 17th Judicial Circuit in and for

 Broward County, Florida.

        WHEREFORE, Defendant WAL-MART STORES EAST, LP, respectfully requests the

 Notice of Removal be accepted as good and sufficient as required by law, and that the aforesaid

 action, Case No. CACE 20-013295, on the docket of the Court for the 17th Judicial Circuit in and

 for Broward County, Florida, be removed from that Court to the United States District Court for

 the Southern District of Florida, Broward Division, and that this Court assume full and complete




                                                               7
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 0:20-cv-61880-UU Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 8

 CASE NO.: 20-

 jurisdiction thereof and issue all necessary orders and grant all general equitable relief to which

 Walmart is entitled.

                                                        Respectfully submitted,

                                                        LIEBLER, GONZALEZ & PORTUONDO
                                                        Attorneys for Defendant
                                                        Courthouse Tower - 25th Floor
                                                        44 West Flagler Street
                                                        Miami, FL 33130
                                                        (305) 379-0400
                                                        service@lgplaw.com


                                             By:        /s/ Christine M. Manzo
                                                        CHRISTINE M. MANZO
                                                        Florida Bar No. 52121
                                                        CAROLINA M. QUINTANA
                                                        Florida Bar No. 96935
                                                        NICHOLAS G. NEVILLE
                                                        Florida Bar No. 123893


                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of September, 2020, I electronically caused the

 foregoing document to be filed with the Clerk of Court using CM/ECF and will send a notice of

 electronic filing to the following: William C. Ruggiero, Esq. (ruggiero@wcrlaw.com), Law

 Offices of William C. Ruggiero, Attorneys for Plaintiff, 200 South Andrews Avenue, Fort

 Lauderdale, Florida 33301.

                                                        /s/ Christine M. Manzo
                                                        CHRISTINE M. MANZO




                                                              8
                                       LIEBLER, GONZALEZ & PORTUONDO
                   Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
